Citation Nr: 1543832	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  12-27 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for a lung condition, to include as due to asbestos exposure.

3.  Entitlement to an effective date earlier than May 22, 2009, for the grant of service connection for hemorrhoids.

4.  Entitlement to an effective date earlier than May 6, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating in excess of 10 percent for hemorrhoids.

6.  Entitlement to an initial rating in excess of 30 percent for PTSD.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2005 to November 2007, which included service in the Southwest Asia theater of operations during the Persian Gulf War (Gulf War).  He is accordingly entitled to consideration under the criteria of 38 C.F.R. § 3.317.  See 38 C.F.R. § 3.317(e).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2015, the Veteran submitted a claim for compensation for a low back condition, cervical spine condition, and bilateral hearing loss.  Review of the record shows that these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and thus, the Board does not have jurisdiction over them.  They are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of the Veteran's entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Mild asymptomatic flat feet were noted upon the Veteran's entrance into active service, and this preexisting condition was not symptomatic during service.

2.  The competent evidence of record fails to show that the Veteran currently suffers from a chronic lung condition.

3.  The record shows that the Veteran first communicated in writing his desire to file a claim for service connection for hemorrhoids on May 22, 2009.

4.  The record shows that the Veteran first communicated in writing his desire to file a claim for service connection for PTSD on May 6, 2009.

5.  For the period on appeal, the Veteran's service-connected hemorrhoids have not been characterized by persistent bleeding with secondary anemia, or with fissures.

6.  For the period on appeal, the Veteran's service-connected PTSD has been productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for service connection for flat feet have not been met.  38 U.S.C.A. §§ 1110, 1111, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).

2.  The criteria for service connection for a lung condition, to include as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for an effective date earlier than May 22, 2009, for the grant of service connection for hemorrhoids are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2014).

4.  The criteria for an effective date earlier than May 6, 2009, for the grant of service connection for PTSD are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2014).

5.  The criteria for an initial disability rating in excess of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2014).

6.  The criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Review of the record shows that VA provided adequate notice in letters dated June 2009 and January 2013.

In addition, pursuant to VA's duty to assist, VA has associated with the Veteran's claims file records of his VA treatment and records from the Social Security Administration (SSA), and provided examinations and obtained medical opinions in February 2010 regarding the Veteran's hemorrhoids, PTSD, and claimed lung condition.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The examination reports are adequate as the examiners provided sufficient, detailed descriptions of the Veteran's hemorrhoids, PTSD, and claimed lung condition following examination.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board finds that it need not provide an examination or obtain a medical opinion regarding the Veteran's claim for service connection for flat feet because, as discussed in further detail below, the evidence is against finding that the Veteran's preexisting flat feet were aggravated during service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claims for Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established under 38 C.F.R. § 3.317, which provides that service connection may be warranted where a Veteran exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1).

Additionally, in the case of a veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  38 U.S.C.A. § 1154(b) (West 2014).

A.  Flat Feet

In June 2009, the Veteran reported that he noticed "fallen arches" after falling down from a high post in Iraq.  

The Veteran's STRs include his June 2004 entrance examination, which notes mild, asymptomatic pes planus.  The Board notes that if a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2014); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

A June 2006 post-deployment health assessment in the Veteran's STRs documents his endorsement that his "health stayed about the same or got better" and he did not develop any medical problems during his February 2006 to July 2006 tour in Iraq.

The Veteran's STRs include an August 2007 physical profile serial report which documents an assessment of the Veteran's general health using a "PULHES" profile.  "The 'P' stands for 'physical capacity or stamina'; the 'U' stands for 'upper extremities'; the 'L' stands for 'lower extremities'; the 'H' stands for 'hearing and ear'; the 'E' stands for 'eyes'; and the 'S' stands for 'psychiatric.'  Para. 9-3(b)(1)-(6), Army Regulation (AR) 40-501, Change 35 (Feb. 9, 1987)."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The "PULHES" profile reflects the overall physical and psychiatric condition of the examinee on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect that is below the level of medical fitness for retention in the military service).  See generally id.  The number "1" appears in every category in the August 2007 report, which also indicates that the Veteran demonstrated a high level of fitness in his lower extremities at that time.

In an October 2007 report of medical assessment, which was completed one month before the Veteran's separation from service, the Veteran endorsed that he did not suffer from any injury or illness while on active duty for which he did not seek medical care.

In light of the August 2007 physical profile serial report that indicates that the Veteran's lower extremities were normal and the Veteran's October 2007 endorsement that he did not suffer from any injury or illness for which he did not seek in-service medical care, the Board finds that the Veteran's pes planus remained asymptomatic during service.  Thus, the evidence shows that this condition was not aggravated during service.  Accordingly, the Board finds no basis for an award of service connection.  There is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Lung Condition

In his May 2009 claim for service connection, the Veteran reported that he was exposed to asbestos in March 2006.  Additionally, in a June 2009 statement, he reported that he was exposed to asbestos when canisters, tubs, and barrels exploded during a transport mission in Iraq.  The Board notes again that the June 2006 post-deployment health assessment includes the Veteran's endorsement that his "health stayed about the same or got better" and he did not develop any medical problems during his February 2006 to July 2006 tour in Iraq.  The Veteran also endorsed that he did not develop difficulty breathing and did not have concerns about possible exposures during his deployment.  The Veteran reported in July 2009 that he was also exposed to asbestos when stationed at Ramstein Air Base.  

The Veteran's STRs include the report of a December 2006 chest x-ray that notes a four-week history of dyspnea and productive cough, and documents a clinician's impression of a normal chest.  Problem lists dated December 2006 and April 2007 to June 2007 note difficulty breathing and acute bronchitis.  A subsequent August 2007 problem list notes difficulty breathing and common cold, but not acute bronchitis.

In February 2010, a VA examiner reported that the Veteran was noted to have cough and shortness of breath while in service, was treated, was noted to have a negative chest x-ray, and continues to have intermittent cough.  Notably, however, the examiner noted that the Veteran had a normal lung examination and reported that January 2010 radiographs fail to show that the Veteran has an active lung disease.

Accordingly, the Board finds that the record is negative for competent evidence of a current lung condition.  Because evidence of a present disability is necessary before service connection may be granted, the claim for service connection must therefore be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").  In so finding, the Board acknowledges that the Veteran is not competent to provide evidence pertaining to complex medical issues such as the diagnosis of a lung condition because such a condition cannot be diagnosed by the application of knowledge within the realm of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 and n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).

In addition, because a disability has not been found, the Board finds that service connection cannot be granted under the provisions of 38 C.F.R. § 3.317 for disability due to undiagnosed illness and medically unexplained chronic multisymptom illness.

III.  Claims for Earlier Effective Dates

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.  Additionally, 38 U.S.C. § 5101(a) provides that "A specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual."  In McTighe v. Brown, 7 Vet. App. 29 (1994), the Court of Appeals for Veterans Claims (Court) remarked that 38 U.S.C.A. § 5110 and 38 U.S.C.A. § 5101 clearly establish that an application must be filed.

For VA compensation purposes, a "claim" is defined as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary."  38 C.F.R. § 3.1(p) (2014).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2014).  It must "identify the benefit sought."  Id.  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an applications or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Here, the record shows that the Veteran's claims for service connection for PTSD and hemorrhoids were received by VA on May 6, 2009, and May 22, 2009, respectively.  The record fails to show that the Veteran communicated in writing his desire to file claims for service connection for these disabilities prior to these dates.  Thus, the Veteran's claims for earlier effective dates must be denied.  There is no doubt to be resolved as to these issues.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

IV.  Claims for Increased Ratings

By way of background, the RO granted service connection for hemorrhoids and PTSD in a February 2010 rating decision and assigned 10 percent ratings for each disability, effective May 6, 2009.  In December 2010, the Veteran expressed disagreement with the assigned ratings.  Thereafter, in an August 2012 rating decision, the RO changed the effective date for the grant of service connection for hemorrhoids to May 22, 2009, which was the date of receipt of the Veteran's claim for that condition, and increased the Veteran's initial rating for PTSD to 30 percent.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).



A.  Hemorrhoids

Under 38 C.F.R. § 4.114, which is the rating schedule that pertains to the digestive system, Diagnostic Code 7336 specifically pertains to hemorrhoids, external or internal, and provides for the following: a 10 percent rating is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; and a 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  A 20 percent rating is the highest schedular rating available for hemorrhoids.

Here, VA treatment records dated June 2009 to December 2009 document a finding of large congested internal hemorrhoids and the Veteran's complaint of intermittent to frequent rectal bleeding and discomfort without anemia.  Specifically, the Veteran experienced daily bleeding during the previous six-month period.

In February 2010, a VA examiner noted that the Veteran experiences anal itching, burning, difficulty passing stool, pain, tenesmus, and swelling.  The Veteran developed pain and rectal bleeding when his hemorrhoids had onset during service and that the Veteran's condition has worsened progressively.  Consistent with this finding, the examiner reported that the Veteran has a history of frequent rectal bleeding.  Notably, physical examination revealed external and prolapsed hemorrhoids with excessive redundant tissue, but no bleeding, thrombosis, fissure, anorectal fistula, anal or rectal stricture, or impaired sphincter was present upon examination.

The examiner reported that the Veteran did not experience periods of incapacitation due to this condition, which does not affect his usual occupation but has been productive of an inability to lift heavy objects.  The examiner summarized that the Veteran's hemorrhoids has no effect on his ability to perform chores, shop, engage in recreational activities, travel, feed himself, bathe, dress himself, and groom himself; and has only a moderate effect on exercising, playing sports, and toileting.

VA treatment records dated February 2010 document the Veteran's report of pain and denial of fever, chills, and bleeding.

After careful review of the evidence, the Board finds that a rating in excess of 10 percent is not warranted.  The preponderance of the evidence shows that the Veteran is not entitled to an increased evaluation of 20 percent because hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, have not been present at any time during the period on appeal.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  Although the Veteran's past medical history notes frequent bleeding, the evidence does not support a finding of secondary anemia, which is required for application of the next higher (i.e., 20 percent) rating.

B.  PTSD

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2014).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id. 

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The Board notes that Veteran's claims file also includes evaluations based on the DSM-IV, which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score between 41 and 50 is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

VA regulations provide that signs and symptoms of a nonservice-connected condition must be attributed to the service-connected condition when it is not possible to separate the effects of the conditions.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board will attribute the effects of any nonservice-connected psychiatric conditions to the Veteran's service-connected psychiatric disability where it is not possible to separate the symptoms.

Here, in January 2009, the Veteran underwent an initial assessment for PTSD.  Records of this assessment document the Veteran's report that he had a distant relationship with his family and/or peer group at that time.  He was alert and attentive, cooperative and reasonable, and demonstrated the following: speech with normal rate and rhythm; intact language; normal thought process and association; fair judgment; and intact memory.  The Veteran demonstrated neither perceptual disturbance such as hallucinations or illusions, nor unusual thought content such as delusions or obsessions.  He presented with limited insight and anxious mood with congruent affect accompanied by inappropriate laughter.

Additional VA treatment records dated January 2009 document the following symptoms: nightmares, hypervigilance, avoidance, anger/rage, sleep disruption, frequent inappropriate laughter, and limited insight and judgment.  In addition, the Veteran reported forgetfulness, anxiety, paranoia, and headaches.  The clinicians who evaluated the Veteran in January 2009 assigned a GAF score of 55.

A March 2009 VA treatment record indicates that the Veteran has had suicidal ideation without attempt.  He reported that he lived with his sister at that time.  He demonstrated slow speech; euthymic mood with affect congruent to his mood; circumstantial thought process and association; low risk for suicide; and low risk for violence.

VA provided an examination in February 2010.  In the examination report, a VA psychologist noted diagnoses of PTSD, anxiety state not otherwise specified (NOS), and adjustment reaction NOS.  The examiner noted that the Veteran's symptoms were not present during the previous year, the Veteran has a good relationship with his family, and the Veteran socializes with his family and friends.

The examiner noted that the Veteran does not have a history of suicide attempts or violence/assaultiveness, and was negative for suicidal thoughts, homicidal thoughts, delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, and problems performing activities of daily living.  Examination revealed unremarkable psychomotor activity, thought process, and thought content; clear speech; cooperative, friendly, relaxed, and attentive attitude; appropriate affect; good mood; intact attention; orientation to person, time, and place; good impulse control; an ability to maintain minimum personal hygiene; and normal remote, recent, and immediate memory.

The examiner reported that the symptoms of the Veteran's PTSD include the following: persistent re-experiencing of the traumatic event; persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, which has been productive of feelings of detachment or estrangement from others; persistent symptoms of increased arousal, such as sleep difficulty and hypervigilance; and increased anxiety in crowded public places when stressed.  Notably, however, the examiner reported that there was no disturbance causing clinically significant stress or impairment in social, occupational, or other important areas of functioning.  In addition, with regard to the length of the Veteran's remissions and his capacity to adjust during remission, the examiner reported that the Veteran has demonstrated "good functioning" during the day and experiences recollections at night.  The examiner assigned a GAF score of 65 and concluded that the Veteran's PTSD symptoms are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

In February 2011 and March 2011, VA clinicians assigned GAF scores of 59 and 50, respectively.

In an April 2011 SSA Supplemental Third Party Anxiety Questionnaire, the Veteran's spouse reported that the Veteran had two anxiety attacks during the previous three-month period and three anxiety attacks during the previous six months.  These attacks lasted about ten minutes and were caused by stress and being around people.  In a contemporaneous Supplemental Anxiety Questionnaire, the Veteran endorsed that he had two anxiety attacks during the previous three-month period and thirteen to fourteen anxiety attacks during the previous six months.

The Veteran's spouse endorsed that the Veteran does not have a problem with personal care and does not need reminders to take care of personal needs and grooming in an April 2011 Function Report.  In this report, she also endorsed that the Veteran is able to perform household chores such as laundry, dishes, and cleaning the bathroom and kitchen; gets along with authority figures such as police, bosses, landlords, or teachers; has not been fired or laid off from a job because of problems getting along with other people; and handles stress and changes in routine well.  The Veteran endorsed and/or reported the same in an April 2011 Function Report.

In April 2011, the Veteran's spouse reported that the Veteran barely goes outside and does not hang out with friends anymore, and endorsed that his condition has affected his understanding, ability to follow instructions, memory, and concentration.

The Veteran's SSA records document his report that he stopped working in December 2008 due to his condition.  However, May 2011 VA treatment records indicate that the Veteran has been unemployed since December 2010 and document his denial of depression and suicidal ideation.  These records indicate that the Veteran's responses on a neuropsychological history form indicated concerns with problem-solving, timeliness, frustration tolerance, slurred speech, trouble staying with an idea, trouble with topographical orientation, awareness of time, attention, forgetting names, and needing notes to help memory.

In June 2011, a neuropsychological assessment documented reduced effort to perform to capacity on cognitive tasks, but the findings did not provide evidence of deficit.  This assessment was suggestive of significant behavioral distress (anxiety, somatization, depression, atypical thought process) at that time.  A GAF score of 59 was assigned.

March 2012 and July 2012 records document appropriate and broad affect, normal thought process, speech, memory, attention, and thought content in addition to fair insight and judgment.  GAF scores of 51 and 54 were assigned.

February 2013 records document restricted affect, normal speech, normal thought process and content, poor judgment, fair insight, and poor impulse control when provoked.  Notably, these records document the Veteran's report of decreased drinking and a mild increase in his anger management skills.  At this time, the Veteran had a GAF score of 60.

In July 2013, the Veteran demonstrated broad affect, calm mood, normal speech, normal attention, normal concentration, normal thought process, fair judgment and insight, and poor impulse control.  At this time, a VA clinician noted auditory hallucinations.  A GAF score of 60 was assigned.

An August 2013 mental health note documents some improvement in the Veteran's symptoms.  Specifically, this record documents the Veteran's report that he previously shopped online to avoid going to the store, but that he eventually started going to the store with another person and can now go to the store by himself.  Additionally, the Veteran reported previously sleeping with a knife under his bed, but no longer does this.  Again, a clinician noted normal thought process and speech, but also reported poor judgment, fair insight, and poor impulse control when provoked.  The Veteran was assigned a GAF score of 60.

In October 2013, a VA clinician assigned a GAF score of 60, and reported that the Veteran demonstrated broad affect; intact remote memory and forgetfulness with regard to recent memory; normal thought process; thought content without hallucinations or delusions; and fair judgment, insight, and impulse control.

In November 2013, the Veteran reported having continued difficulty with memory, hypervigilance, nightmares, relationship disruption, and intrusive thoughts, but notably, he reported that he feels that there has been a mild improvement in his symptoms.

In December 2013, symptoms of memory loss, panic, irritability, cognitive difficulty, problems with relationships, and problems with inappropriate behavior were noted.  Again, the Veteran was negative for suicidal ideation, plan, and risk of homicide.  He demonstrated normal speech; logical cognition; realistic and tangential thought content; judgment that demonstrated understanding of the likely outcomes of his behavior; and no problems with impulse control.  With regard to insight, the evaluating clinician noted that the Veteran does not understand the connection between behavior and emotional states.

With regard to his social functioning, the Veteran reported that he has difficulty in his relationship because is irritable and tends to argue.  With regard to his occupational pursuits, he reported that he has received feedback from his peers and prior employers, and was informed that he says things that are off-subject and tends to re-ask questions.  He reported that he lost his most recent job because he would wander from his work station and forget assigned tasks.  These reports echo those made by his sister, one of his friends, and one of his former coworkers in statements that were received by VA in August 2012.

A January 2014 VA mental health note documents the Veteran's report of hyperarousal, panic attacks, dissociation upon certain triggers (e.g., sound of gunfire, masks, etc.), intrusive images, nightmares, avoidance, memory problems, and difficulty multitasking, balancing responsibilities, focusing, and concentrating.

At that time, the Veteran reported that he desired to obtain employment for the social benefit of interacting with others because he feels isolated.  He reported that he finds school extremely difficult due to his anxiety and perception that others are looking at him.  In addition, it takes him much more time to complete assignments and understand/implement instructions in comparison to the other students.

It is after careful review of the evidence that the Board finds that the preponderance of the evidence demonstrates that disability due to the Veteran's PTSD has not approximated the schedular criteria for a rating in excess of 30 percent for the period on appeal.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The credible evidence of record shows that for the period on appeal, the Veteran's PTSD was productive of hypervigilance, occasional irritability without violent behavior, nightmares, poor sleep, occasional depressed mood, alternately anxious and euthymic affect, anxiety, intrusive thoughts, some social isolation, and brief periods of limited insight/judgment.

The Board finds that a rating in excess of 30 percent is not warranted because the evidence does not show suicidal or homicidal ideation, nontransient abnormal psychomotor activity, nontransient difficulty in understanding complex commands, cognitive deficit that is attributable to his psychiatric disability, delusions, nontransient hallucinations, an inability to perform activities of daily living, disorientation, panic attacks more than once per week, regularly impaired judgment or thinking, more than mild memory loss, or similar symptoms.

Additionally, although the Veteran was assigned a GAF score of 50 during this period, these scores fluctuated regularly between 50 and 65 during the period on appeal, which indicates again that the evidence shows only intermittent or occasional increases in the severity of his symptoms.  Notwithstanding this finding, the Board finds VA clinicians' comprehensive written reports of the Veteran's symptoms more informative, and thus, more probative than a single assigned number.  See Jandreau, 492 F.3d at 1377.

The Board notes again that ratings are to be assigned not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, and thus, intermittent or occasional increases in the severity of his symptoms should not be used as a basis to assign a higher rating.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

Importantly, the evidence does not show that the Veteran had difficulty in establishing and maintaining effective work and social relationships during this time period.  In fact, it was reported that although the Veteran has demonstrated some social withdrawal, he and his wife reported in April 2011 that he gets along with authority figures.  In addition, August 2013 and November 2013 treatment records document an improvement in symptoms.  

Thus, the Board finds that the Veteran's PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks during the period on appeal, and a rating in excess of 30 percent is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

C.  Additional Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the schedular rating criteria are adequate to describe the severity and symptoms of the Veteran's hemorrhoids, such as pain and intermittent bleeding, because such manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's hemorrhoids and referral for consideration of extraschedular rating is not warranted.

In addition, the Board finds that the schedular criteria are adequate to describe the nature and severity of the Veteran's PTSD, as they consist of broad categories with symptoms not limited to those enumerated.  

"Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  Thus, to the extent that the Veteran's service-connected disabilities have impeded his ability to work, the Board finds that this manifestation of his disability is also contemplated by the schedular criteria.  Overall, the Board finds that the rating criteria are adequate to evaluate the Veteran's level of impairment and referral for consideration of extraschedular rating is not warranted.

Additionally, the record fails to show that all of the Veteran's service-connected disabilities, in the aggregate, have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See generally Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (holding that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced).

Based on the foregoing, the Board finds that referral for consideration of an extraschedular rating is not warranted.

	
ORDER

Service connection for flat feet is denied.

Service connection for a lung condition is denied.

An effective date earlier than May 22, 2009, for the grant of service connection for hemorrhoids is denied.

An effective date earlier than May 6, 2009, for the grant of service connection for PTSD is denied.

An initial rating in excess of 10 percent for hemorrhoids is denied.

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

In August 2012, the Veteran submitted an application for a TDIU, which has not yet been adjudicated by the AOJ.  The Court has held that a claim for a TDIU exists as part of a claim for an increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board remands the issue of the Veteran's entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit statements from himself and others who have first-hand knowledge as to the impact that his service-connected disabilities have had on his ability to work during the relevant period.
 
2.  After conducting any development deemed necessary, 
adjudicate the Veteran's entitlement to a TDIU for the period on appeal.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for the Veteran to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


